§:`.’?§'.§..§Z"D
Juz~xze;oz

'..  ~&B-m< tV
UNITED STATES DISTRICT COURT Cciiii\t(s ii)§tfi)ell)is(iiict 0 Ctillixiinl)ia

FOR THE DISTRICT OF COLUMBIA

BERNARD A .WALKER, )
Plaintiff, g
v. § Civil Acti0n No.   
ERIC HOLDER, §
U.S. Attomey General, )
Defendant. g
MEMORANDUM OPINION

This matter is before the Court on the plaintiff s application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint.

lt appears that the plaintiff is serving a term of imprisonment imposed by the United
States District for the Eastem District of Tennessee upon his conviction for possession with
intent to distribute crack cocaine. See Compl. at 4. He claims that the statute under which he
was prosecuted and sentenced "was never passed by Congress," id. at 5, rendering the "Federal
Indictment . . . invalid," id. at 8, and causing him to be falsely imprisoned. Ia'. The plaintiff
brings a claim against the Attorney General under Bz'vens v. Sz`x Unknown Namea’ Agents of the
F ederal Bureau of Narcotz`cs, 403 U.S. 388 (1971),’ and asks the Court to declare the statutes
invalid and to order his immediate release. Compl. at 43-44.

The Court construes the complaint as a challenge to the legality of the plaintiff s criminal
sentence. He must present such a claim to the sentencing court in a motion under 28 U.S.C. §

2255. Taylor v. U.S. Bd. ofParole, 194 F.2d 882, 883 (D.C. Cir. 1952) (stating that a motion

l Bz`vens recognized a cause of action for damages against federal officials acting under

color of their authority who violate a claimant’s constitutional rights.
/

/ /V

under Section 2255 is the proper vehicle for challenging the constitutionality of a statute under
which a defendant is convicted). Section 2255 provides specifically that:

[a] prisoner in custody under sentence of a court established by Act
of Congress claiming the right to be released upon the ground that
the sentence was imposed in violation of the Constitution or laws
of the United States, or that the court was without jurisdiction to
impose such sentence, or that the sentence was in excess of the
maximum authorized by law, or is otherwise subject to collateral
attack, may move the court which imposed the sentence to vacate,
set aside or correct the sentence.

28 U.S.C. § 2255(a) (emphasis added).

Accordingly, the Court will dismiss the complaint. An Order accompanies this

Memorandum Opinion.

//\/c/\ § /“/“/»